
	
		III
		111th CONGRESS
		2d Session
		S. RES. 696
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2010
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Making minority party appointments for
		  certain committees for the 111th Congress.
	
	
		That the following be the minority
			 membership on the following committees for the remainder of the 111th Congress,
			 or until their successors are appointed:
			Committee on Armed
			 Services:Mr. McCain, Mr. Inhofe, Mr. Sessions, Mr. Chambliss,
			 Mr. Graham, Mr. Thune, Mr. Wicker, Mr. LeMieux, Mr. Brown, Mr. Burr, Mr.
			 Vitter, Ms. Collins, and Mr. Kirk.
			Committee on Homeland Security
			 and Governmental Affairs:Ms. Collins, Mr. Coburn, Mr. Brown, Mr.
			 McCain, Mr. Voinovich, Mr. Ensign, Mr. Graham, and Mr. Kirk.
			Committee on Veterans’
			 Affairs:Mr. Burr, Mr. Isakson, Mr. Wicker, Mr. Johanns, Mr.
			 Brown, Mr. Graham, and Mr. Kirk.
			
